Citation Nr: 0824786	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for recognition of a valid marriage prior to 
September [redacted], 1999, for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that determined evidence submitted was not new and material 
to the claim for recognition of a common law marriage between 
the appellant and the veteran from a date earlier than 
September [redacted], 1999.  

The appellant and C. H. presented testimony at a personal 
hearing in May 2008 before the undersigned Acting Veterans 
Law Judge.  A copy of the hearing transcript was attached to 
the claims file.

As discussed below, the issue of recognition of a valid 
marriage prior to September [redacted], 1999 has been reopened; 
however, further development is needed.  The issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a January 2002 administrative decision, the RO 
determined that the earliest date that a valid marriage could 
be recognized between the veteran and the appellant was 
September [redacted], 1999.  The appellant was notified of the 
decision and her appeal rights in February 2002.  The 
appellant did not appeal that decision and it became final.

2. Evidence received since the February 2002 decision relates 
to an unestablished fact necessary to substantiate the claim 
for recognition of a valid marriage prior to September [redacted], 
1999, is not cumulative and redundant, and by itself or in 
connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of recognition 
of a valid marriage prior to September [redacted], 1999, has been 
received, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue on appeal, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The appellant seeks recognition of a valid marriage prior to 
September [redacted], 1999, to be recognized as the surviving spouse 
for the purpose of receiving VA death benefits.  

In a January 2002 administrative decision, the RO determined 
that the earliest date that a valid marriage could be 
recognized between the veteran and the appellant was 
September [redacted], 1999.  The appellant was notified of the 
decision in February 2002.  The appellant did not appeal that 
decision and thus, the decision became final.

In an April 2005 statement of the case, the RO apparently 
reopened the claim and denied it.  However, the Board must 
initially determine whether the appellant has presented new 
and material evidence to reopen her claim.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Evidence considered at the time of the prior denial in a 
January 2002 administrative decision included a Declaration 
of Status of Dependents signed by the veteran in November 
1999, a death certificate of the veteran, an application for 
Dependency and Indemnity Compensation from the appellant 
received in June 2000, a Statement of Marital Relationship 
from the appellant, a Supporting Statement Regarding Marriage 
from E.J.W. and from M.D.H., a copy of a divorce decree 
between the veteran and M.R., a copy of a marriage 
certificate between the veteran and the appellant, and 
testimony from a personal hearing at the RO in May 2001.  

A Declaration of Status of Dependents signed by the veteran 
in November 1999 shows that he had been married three times 
prior to his ceremonial marriage on October [redacted], 1999, to the 
appellant.  He did not list any children born between the 
veteran and the appellant.  A divorce decree shows that a 
prior marriage between the veteran and M.R. was terminated by 
divorce on September [redacted], 1999.  A marriage certificate 
between the veteran and the appellant shows a marriage on 
October [redacted], 1999.  According to the death certificate the 
veteran died on June [redacted], 2000.  In a statement of marital 
relationship, the appellant stated that she and the veteran 
began living together in February 1980 and lived together 
continuously from that time.  No children were born between 
the veteran and the appellant.  The two certified supporting 
statements regarding marriage confirm that the appellant and 
the veteran resided together since 1980 and were recognized 
as husband and wife.  The appellant testified that she and 
the veteran began living together in February 1980 and had no 
children together.  She also stated that at the time they 
began living together, she knew that the veteran was married 
but that he and his wife were separated.  

Based on review of the above evidence the RO determined that 
a common law marriage was not deemed to exist between the 
veteran and the appellant from a date earlier than September 
[redacted], 1999.  The appellant was notified of the decision and her 
appeal rights by letter dated in February 2002.  She did not 
appeal, and therefore the decision became final.

The Board has reviewed the evidence submitted subsequent to 
the February 2002 decision, the last final decision, in the 
context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the February 2002 
decision that denied recognition of a common law marriage 
between the veteran and the appellant earlier than September 
[redacted], 1999, includes testimony by the appellant as living with 
the veteran from February 1980 until he died.  She testified 
when she began living with the veteran she was not aware of 
any reason why she could not enter into a common law 
relationship.  She did not know that the veteran was married 
at that time.  C.H. testified that he considered the veteran 
as his father.  They did everything together as a family and 
the veteran introduced them as his wife and children.  C.H. 
also certified in a supporting statement that he had lived 
with the veteran since he was three years old, and that the 
veteran and the appellant were generally known as husband and 
wife and did not deny the marriage.  In the Board's opinion, 
that evidence, presumed credible for this purpose, when 
viewed with that previously of record, is new and material 
evidence as defined by the regulation.  38 C.F.R. § 3.156(a) 
(2007).  It was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim and by itself, or in connection with 
the evidence previously of record, and does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002).

To that extent only, the claim is allowed.  The issue of 
recognition of a valid marriage prior to September [redacted], 1999, 
for entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits will 
be addressed in the remand attached to this decision.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the 
appellant's claim of recognition of a valid marriage prior to 
September [redacted], 1999, is reopened, and the appeal is granted to 
this extent only.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
appellant's claim for recognition of a valid marriage prior 
to September [redacted], 1999 for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Our review finds that the appellant has not received proper 
notice under the provisions of the VCAA and there is no 
indication that she had actual knowledge.  Although the file 
contains a March 2006 notice letter under the provisions of 
the VCAA, the letter is addressed to the deceased veteran and 
the content of the letter pertains to evidence needed to make 
a decision on a disability compensation claim that is not the 
issue claimed by the appellant in this case.  The VCAA and 
its implementing regulations require VA to provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, a remand is necessary to provide proper notice 
under the VCAA for a claim for recognition of a valid 
marriage prior to September [redacted], 1999, for entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of receiving VA benefits.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & 
Supp. 2008) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) are fully complied with and 
satisfied.  Additionally, notify the 
appellant of the information and 
evidence needed to substantiate her 
claim, and what part of such evidence 
she should obtain and what part the RO 
will attempt to obtain on her behalf.  
She should also be told of the criteria 
for award of an effective date in cases 
such as this.  Dingess v. Nicholson, 19 
Vet.  App. 473 (2006). 

2. Readjudicate the appellant's claim 
for recognition of a valid marriage 
prior to September [redacted], 1999, for 
recognition as the surviving spouse of 
the veteran for the purpose of 
receiving VA death benefits.  If the 
benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow an appropriate 
period of time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


